Citation Nr: 0116203	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for status post fracture 
right scapula with degenerative changes of the 
acromioclavicular joint (AC), which is currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating action of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a March 1999 statement the veteran appears to have raised 
a claim of entitlement to service connection for depression 
secondary to his service-connected right shoulder disability.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.


FINDING OF FACT

Range of motion of the veteran's right (minor) shoulder is 
not limited to 25 degrees from the side.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for status post fracture right scapula with degenerative 
changes of the acromioclavicular joint have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 
5010, 5201, 5203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In a May 1992 rating action, service connection was granted 
and a 10 percent evaluation was assigned for status post 
fracture right scapula with degenerative changes of AC joint, 
effective from November 29, 1991.  In a May 1993 rating 
action, the RO effected an October 1992 Hearing Officer 
decision which increased the rating to the current level of 
20 percent, effective from the date of the grant of service 
connection.

In September 1998, the veteran submitted a claim for 
increased rating.

A review of the veteran's service medical records reveals a 
June 1966 Report of Medical History, prepared by the veteran 
in connection with a June 1966 enlistment examination, at 
which time he reported that he was left handed.  A Medical 
History signed by the veteran in September 1968 also 
indicated that he was left handed.  

The report of an October 1992 VA examination included the 
examiner's observation that the veteran was left-hand 
dominant.  

The report of a May 1996 VA examination noted the veteran's 
complaint of "increasing pain in his right shoulder and 
wrist ... since the last time he was evaluated in 1992, he has 
noted significant deterioration of his condition."  Physical 
examination at that time indicated "significant tenderness 
to palpation over his AC joint."  The examiner commented 
that the veteran had "known degenerative change(s) of his 
wrist and shoulder status post service connected injury with 
deterioration since the time of his last evaluation in 
1992."

At an October 1998 VA examination, the veteran reported 
chronic sharp burning constant pain in the right shoulder 
radiating down and up to the right neck.  The veteran 
reported that any movement, especially with lifting up with 
the right hand caused severe sharp shoulder pains.  The 
veteran further indicated that he experienced cracks and 
crunches with movement, that certain climactic conditions 
would cause pain and that if he slept upon the right shoulder 
it would become numb for several hours thereafter.

The examiner noted the veteran's report that he was 
ambidextrous.  Physical examination revealed marked 
tenderness on the AC joint, subacromial bursa, and anterior 
glenohumeral areas.  Shoulder adduction was not possible 
beyond the vertical line due to pain restricting further 
movement.  Active shoulder flexion was limited to 88 degrees 
with pain, and abduction was limited to 66 degrees.  There 
was palpable and audible crepitus.  External rotation was not 
possible beyond neutral degree with pain.  Internal rotation 
was possible from neutral to 90 degrees with pain.

The assessment and diagnosis was AC joint degenerative 
arthritis and chronic impingement syndrome, with marked 
limitation of range of motions, and constant pain.  The 
examiner commented that the veteran had significant 
disability due to the right shoulder condition.

In a March 1999 statement, the veteran reported continued 
chronic pain which restricted his participation in certain 
hobbies and activities.  

II.  Analysis

The veteran contends that his service-connected right 
shoulder disorder is more severe than the current rating 
indicates.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's right shoulder disorder is currently assigned a 
20 percent rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5203-5010.  

Under Diagnostic Code 5203, a 20 percent rating is the 
maximum schedular evaluation for impairment of the scapula 
(major or minor side).  

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted where motion of the minor arm is limited to 
shoulder level or midway between the side and shoulder level; 
a 30 percent rating is for consideration where motion of the 
minor arm is limited to 25 degrees from the side. 

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I. 

The Board also notes that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 (2000) as 
they relate to functional loss and pain on movement, and that 
the provisions of 38 C.F.R. § 4.14 (2000) (avoidance of 
pyramiding) does not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Initially, the Board notes that the veteran is left-hand 
dominant.  Although the most recent VA examination report 
included the veteran's report that he was ambidextrous, 
service medical records include the veteran's own reports 
that he was left-handed.  The report of the October 1992 VA 
examination also included the observation that the veteran 
was left-hand dominant.  As such, the Board finds that the 
preponderance of the evidence of record supports the finding 
that the veteran is left-hand dominant.  38 C.F.R. § 4.69.  
Thus, the service-connected right shoulder disability 
involves the minor extremity.  

Based upon a review of the evidence, the Board finds that an 
increased rating is not warranted.  The report of the October 
1998 VA examination revealed that active shoulder flexion was 
limited to 88 degrees with pain, and abduction was limited to 
66 degrees.  In addition, the examiner characterized the 
range of motion as limited, with constant pain.  

The Board notes that the range of motion clinically 
demonstrated is to slightly less than shoulder level, but 
greater than midway between side and shoulder level.  
Applying the factors set forth in DeLuca, and taking into 
consideration the pain noted both subjectively and 
objectively in the medical records, the Board concludes that 
the disability more nearly approximates a finding that range 
of motion of the left arm is limited to midway between side 
and shoulder level.  However, because Diagnostic Code 5201 
contemplates a rating of 20 percent in cases where that 
limitation of motion is noted in the minor arm, the Board 
finds no basis for an increased evaluation for the right 
shoulder disability.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Board 
acknowledges that the appellant suffers from painful right 
shoulder motion.  There is, however, no evidence of disuse 
atrophy or incoordination on use.  Moreover, it is well to 
recall that the disability rating itself is recognition that 
industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  As such, the Board does 
not find a basis to grant an increased evaluation under these 
regulations. 

The Board also notes that the veteran has been informed of 
the evidence necessary to substantiate his claim and provided 
an opportunity to submit such evidence.  In this regard, the 
veteran was afforded a VA examination in connection with his 
claim.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000). 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for status post fracture right scapula 
with degenerative changes of the acromioclavicular joint is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

